       Case 2:01-cv-06049-MSG Document 255 Filed 04/01/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ROBERT WHARTON                            :
                                          :          CIVIL ACTION
                  Petitioner,             :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :          No. 01-6049
                                          :
                  Respondents.            :
_________________________________________ :


                                      ORDER
      AND NOW, this 1st day of April, 2021, upon consideration of Petitioner’s pro se

“Motion for Recusal” (ECF No. 209), it is hereby ORDERED that the motion (ECF No. 209)

is DENIED.



                                       BY THE COURT:


                                       /s/ Mitchell S. Goldberg ________
                                       MITCHELL S. GOLDBERG, J.
